Citation Nr: 1226007	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-37 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied service connection for bilateral hearing loss, tinnitus, and residuals of right knee injury.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.

In his substantive appeal, the Veteran requested a hearing before a Decision Review Office (DRO) at the RO.  A February 2009 letter informed him that his hearing was scheduled for May 2009.  However, in correspondence received in April 2009, the Veteran cancelled his hearing request.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

The Veteran maintains that he has hearing loss and tinnitus that can be attributed to acoustic trauma he experienced in service.  He says that he was exposed to high intensity noise from rifles, heavy caliber machine guns, grenades, mortars, cannons, armored vehicles, M48 tanks, and other explosive devices for extended periods of time during training and maneuvers, without hearing protection.  The Board concedes that the Veteran's allegations of noise exposure are consistent with the circumstances of his military service, inasmuch as his DD Form 214 reflects a military occupational specialty of light weapons infantryman.

In December 2007, the Veteran underwent a VA audiometric examination for purposes of obtaining a medical opinion as to whether bilateral hearing loss and tinnitus were related to his period of service, to include in-service exposure to noise.  The examiner concluded that such a relationship was unlikely.  However, it does not appear that the examiner elicited a specific history from the Veteran regarding the date of onset of his tinnitus (it was noted only that tinnitus began "several years ago").  In addition, the examiner noted that the Veteran had been exposed to post-service occupational noise that included skydiving, with exposure to airplane noise, and driving an electric fork truck while working in warehouse for 14 years.

In statements dated subsequent to the December 2007 examination, the Veteran has taken issue with the factual premises underlying the examiner's opinion.  Specifically, the Veteran has asserted that he had onset of constant ringing in his ears during service that has continued to the present.  He has also asserted that he was not exposed to excessive noise during post-service work in a warehouse, inasmuch as the fork truck he operated was electric and the environment quiet, and that he was not exposed to excessive noise while skydiving because he wore a full-head, padded helmet that prevented such exposure.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In light of the Veteran's subsequent statements, the Board finds the December 2007 opinion inadequate, as based on an incomplete or inaccurate history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  A new examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an ear, nose, and throat (ENT) physician or an audiologist, with appropriate testing, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination and/or testing, without good cause may result in denial of the claims for service connection for hearing loss and tinnitus (as the original claims will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination and/or testing, sent to him by the pertinent medical facility.

With respect to the claim for service connection for residuals of right knee injury, the Veteran maintains that he injured his right knee in a motor vehicle accident during service.  He says that, while serving as a motor courier during field maneuvers in Hornsfelt, Germany, he unintentionally ran a 1/4-ton military jeep into a "tank trap" while driving at night at approximately 15 to 20 miles per hour, under low light conditions.  He says that the jeep slammed headfirst into the tank trap, slamming his knees into the dashboard, and that he was taken by military ambulance to a medical facility, where he remained for three days before returning to his unit.  He says that substantial damage was done to the jeep, such that it had to be replaced, and has suggested that his service personnel records and unit records might contain corroborating information.  He also says that he still has pictures of the jeep he wrecked.

The RO has obtained the Veteran's service medical records, and they contain no explicit reference to the accident or inpatient treatment the Veteran has described.  However, historically, records of in-service hospital treatment were sometimes stored separately from other records.  Because it is not clear that efforts have been exhausted to obtain the records to which the Veteran refers, and because he has also suggested that his service personnel records and unit records may contain information relevant to his claim, additional development is required  See 38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).

Accordingly, the RO should request through official sources the hospital records that correspond to the care the Veteran reportedly received as a result of the accident he has described, as well any relevant accident reports or unit records that may exist.   If additional information is required from the Veteran to request the records, such should be requested.  His personnel records should also be procured.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide copies of any photographs in his possession pertaining to the jeep accident he has described.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  As indicated, the RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of each claim.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should request from all appropriate source(s) a complete copy of the Veteran's service personnel records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should request from all appropriate source(s) a complete copy of the hospital records that correspond to the care the Veteran reportedly received as a result of the in-service jeep accident he has described, as well any relevant accident reports or unit records that may exist.  If additional information is required from the Veteran to request the records, he should be asked to provide the additional information.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. The RO should specifically request that the Veteran provide copies of any photographs and other evidence in his possession pertaining to the jeep accident he has described.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an ENT physician or an audiologist, at a VA medical facility.  The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

For each ear, the examiner should clearly indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes.  The examiner should also indicate whether the Veteran currently has bilateral or unilateral tinnitus.

Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to particularly include in-service noise exposure, as alleged.

In rendering each requested opinion, the examiner should specifically consider the in- and post-service medical records, as well as the Veteran's assertions regarding noise exposure both during and after service, and the onset of his tinnitus.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted (to include an examination and opinion with respect to the etiology of the Veteran's right knee complaints, if appropriate), the RO should readjudicate the claims on appeal in light of all evidence (to particularly include all that added to the record since the RO's last adjudication of these claims) and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

